SUMMARY ORDER
Plaintiffs-appellants appeal from a February 27, 2007 order of the District Court that approved a settlement agreement providing for the release of certain monetary claims against defendant-appellee Assicu-razinoi Generali S.P.A. (“Generali”). Because the notice of settlement provided to potential class members appears inadequate in light of the Supreme Court’s comments in Amchem Products, Inc. v. Wind*238sor, 521 U.S. 591, 620-21, 117 S.Ct. 2231, 138 L.Ed.2d 689 (1997), we will remand, under the procedure set out in United States v. Jacobson, 15 F.3d 19 (2d Cir. 1994), so that appropriate notice may be given in an expeditious manner. Specifically, notice by first class mail should be sent to all class members whose names are known by Generali as of the date of this mandate whether or not such individuals have already filed a claim with Generali.
Accordingly, we VACATE the District Court’s order of February 27, 2007, approving the settlement agreement entered into by plaintiffs-appellees and defendant-appellee, and REMAND the cause to the District Court for further proceedings consistent with this order.
We direct that the mandate be issued forthwith, providing for notice to be accomplished within sixty days of this order (November 26, 2007) and responses from interested parties to be submitted no later than thirty days thereafter (December 26, 2007). The District Court shall conduct a fairness hearing by no later than January 7, 2008. At that point, plaintiffs-appellants’ appeal will be renewed in this Court. Plaintiffs-appellants will then have three weeks, that is, until January 29, 2008, to submit any briefs to this Court. Appellees will have three weeks, that is, until February 19, 2008, to submit any response. Plaintiffs-appellants may submit a reply thereto within no later than ten days, that is, on or before February 29, 2008. The matter will then be deemed resubmitted to this panel, which will resolve such further proceeding without oral argument unless otherwise ordered.